NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YIKAI JIANG,                                    No.    14-73551

                Petitioner,                     Agency No. A201-193-101

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Yikai Jiang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that even if Jiang

testified credibly and filed a timely application for asylum, he failed to establish

either past persecution or a well-founded fear of future persecution on account of a

protected ground. Ming Xin He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014)

(noting that spouses of victims of forced abortions are not per se entitled to asylum

and concluding that the petitioner had not made a compelling showing of past

persecution); Gu v. Gonzales, 454 F.3d 1014, 1020-22 (9th Cir. 2006) (concluding

that a three-day detention, a two-hour interrogation, and a beating with a rod did

not compel a conclusion of past persecution and that the petitioner had failed to

“present compelling, objective evidence demonstrating a well-founded fear of

persecution”). Thus, Jiang’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Jiang failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to China. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-73551